DETAILED ACTION
This action is in response to the Amendment dated 15 October 2021. Claims 1-3 and 5 are amended. No claims has been added. Claim 6 is cancelled. Claims 8-20 had been canceled before. Claims 1-5 and 7 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 and 14 of copending Application No. 15/360,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features recited are included in the corresponding claims of the '809 patent. 
It is clear that all the elements of the application claim 1 are to be found in reference application claim 8 (as the application claim 1 fully encompasses reference application claim 8). The difference between the application claim 1 and the reference application claim 8 lies in the fact that the reference application claim includes many more elements and is thus much more specific. Thus the invention of claim 8 of the reference application is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by claim 8 of the reference application, it is not patentably distinct from claim 8 of the reference application. Please see the correspondence below: 
Instant Application ‘626
Reference Application ‘809
Claim 1: A computer-implemented method, comprising operations for: 





receiving a selection of a feature from a plurality of features displayed in a first web page; 

identifying the feature in a linkage table associated with a first application and a second application, wherein the linkage table comprises a link to first information and a link to second information, wherein the first information describes the feature for the first application and the second information describes the feature for the second application; 

and redirecting from the first web page to a second web page in a Graphical User Interface (GUI) with a first window in the second web page displaying the first information and a second window in the second web page displaying the second information
Claim 8: A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for: 

receiving a selection of a feature from a plurality of features displayed in a first web page; 

identifying the feature in a linkage table associated with a first application and a second application, wherein the linkage table comprises a link to first information and a link to second information, wherein the first information describes the feature for the first application and the second information describes the feature for the second application; 

and redirecting from the first web page to a second web page in a Graphical User Interface (GUI) with a first window in the second web page displaying the first information and a second window in the second web page displaying the second information.

Claim 2: The computer-implemented method of claim 1, 

wherein there is a different linkage table for each pair of applications.

Claim 9: The computer program product of claim 8, 

wherein there is a different linkage table for each pair of applications.

Claim 3: The computer-implemented method of claim 1, 

wherein a help icon is associated with the feature.

Claim 10: The computer program product of claim 8, 

wherein a help icon is associated with the feature.

Claim 4: The computer-implemented method of claim 1, 

wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information.

Claim 11: The computer program product of claim 8, 

wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information.
Claim 5: The computer-implemented method of claim 1, 

wherein, for another feature, one of the first link and the second link does not exist in the linkage table.

Claim 12: The computer program product of claim 8, 

wherein, for another feature, one of the first link and the second link does not exist in the linkage table.

Claim 7: The computer-implemented method of claim 1, 

wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product.
Claim 14: The computer program product of claim 8, 

wherein a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103SPEETER et al (US20060161895A1) in view of NI et al (TWI606356B).
As to claim 1,  SPEETER teaches a computer-implemented method, comprising operations for: receiving a selection of a feature from a plurality of features displayed in a first web page (SPEETER: Figs. 16-20, pars. 0029 and 0242-0269; for example par. 0029, selecting the components to be included in the comparison, retrieving component blueprints for the selected components, and comparing the selected components according to the retrieved component blueprints); redirecting from the first web page to a second web page in a Graphical User Interface (GUI) (SPEETER: par. 0173, Additional rules contained within the component blueprint are the “Documentation” rules set. This set may include rules on files that are among the managed files for the component, that contain documentation about the component, and may also contain URLs (normally to the vendor web site) documenting the component); with a first window in the second web page displaying the first information and a second window in the second web page displaying the second information (SPEETER: figs. 20-21, pars. 0266-0269; for example par. 0266, FIG. 20 is a generalized block diagram illustrating the comparison of source and target blueprints. As can be seen from the example source and target blueprints, the blueprints are similar in overall structure and many folders and files are the same, as indicated by the letter and number identifying each element of the blueprint).
SPEETER does not teach identifying the feature in a linkage table associated with a first application and a second application wherein the linkage table comprises a link to first information and a link to second information wherein the first information describes the feature for the first application and the second information describes the feature for the second application.
In similar field of endeavor, NI teaches identifying the feature in a linkage table associated with a first application and a second application (NI: Figs. 1-5, for example Fig. 4, page 3 of 5 of the English translation, par. 8, the design features F1 to F7 of the previous version of the 3D part C1, and the design features F1 to F8 of the current version of the 3D part C1), wherein the linkage table comprises a link to first information and a link to second information (NI: page 2 of 5 of the English translation, par. 6, feature differences include additions, deletions, or modifications. In addition, the page includes corresponding icons for indicating that the feature differences are new, deleted, or modified. Preferably, the corresponding illustration is a hyperlink), wherein the first information describes the feature for the first application and the second information describes the feature for the second application (NI: fig. 4, page 3 of 5 of the English translation, par. 8, the feature differences include the design features F3 and design features F7 of the previous version of the 3D part C1, the design features F3 and the design features F8 of the current version of the 3D part C1. It is worth mentioning that page 10 can be presented in the form of a web page).
SPEETER does not teach and redirecting from the first web page to a second web page, wherein the second web page displays, using the first link, the first information in a first window and displays, using the second link, the second information in a second window.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SPEETER computer program product to include the teachings of NI for identifying the feature in a linkage table associated with a first application and a second application wherein the linkage table comprises a link to first information and a link to second information wherein the first information describes the feature for the first application and the second information describes the feature for the second application. Such a person would have been also motivated to make this combination as existing CAD tools cannot judge the difference of parts in successive versions of 3D model files, and today's electronic product parts are numerous and complicated, so it often takes a lot of time to manually compare the difference of part design, which is not accurate. It does not meet the timeliness of work (NI: page 2 of 5 of the English translation, par. 3).


As to claim 2, SPEETER and NI teach the limitations of claim 1. NI further teaches wherein there is a different linkage table for each pair of applications (NI: fig. 4, page 3 of 5 of the English translation, par. 8, After sequential alignment through the above steps, a comparison table is generated on page 10, that is, the design features F1 to F7 of the previous version of the 3D part C1, and the design features F1 to F8 of the current version of the 3D part C1) [hence there is a comparison table for each pair of pre 3D parts]. The motivation to combine is the same as that used for claim 1.

As to claim 3, SPEETER and NI teach the limitations of claim 1. SPEETER further teaches wherein a help icon is associated with the feature (SPEETER: see pars. 0167-0173 regarding hot links to documentation; for example par. 0173, this set may include rules on files that are among the managed files for the component, that contain documentation about the component, and may also contain URLs (normally to the vendor web site) documenting the component). The motivation to combine is the same as that used for claim 1.

As to claim 4, SPEETER and NI teach the limitations of claim 1. SPEETER further teaches wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information (SPEETER: par. 0266, FIG. 20 is a generalized block diagram illustrating the comparison of source and target blueprints). The motivation to combine is the same as that used for claim 1.




As to claim 5, SPEETER and NI teach the limitations of claim 1. NI further teaches wherein, for another feature, one of the first link and the second link does not exist in the linkage table (NI: fig. 4, page 3 of 5 of the English translation, par. 9, in step S120, it is distinguished that the design feature F7 of the previous version of the 3D part C1 does not exist in the design feature of the current version of the 3D part C1, so the design feature F7 of the previous version of the 3D part C1 shows the deletion icon 24 . Similarly, in step S120, it is distinguished that the design feature F8 of the current version of the 3D part C1 does not exist in the design feature of the previous version of the 3D part C1, so The design feature F8 of the version 3D part C1 shows a new illustration 22). The motivation to combine is the same as that used for claim 1.

As to claim 7, SPEETER and NI teach the limitations of claim 8. SPEETER further teaches wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product (SPEETER: fig. 6, par. 0154, FIG. 6 is a generalized block diagram of server computer 600 which may be used to implement the configuration management server or the configuration database server described above). The motivation to combine is the same as that used for claim 1.

Response to Arguments 
Throughout the Applicant Arguments/Remarks document, the applicant refers to claim 8. The examiner assumes that this a typo and the reference is in fact to claim 8 of the sister application (Application No. 15/360,809) which is very similar in scope to claim 1 of the current application. Hence, the examiner assumes that all the references to claim 8 are related to claim 1 of the current application. 
Applicant's arguments, with regards to claims 1-5 and 7, filed 15 October 2021 have been fully considered but they are not persuasive.
Applicant argues that ["For at least these reasons, the combination of cited references does not teach or suggest amended claim 1" (Page 8)]. Examiner respectfully disagrees.
Applicant argues that [“Applicant has found nothing in Speeter and Ni to cure the defects of Ozdemir. That is, Speeter and Ni also do not teach or suggest: receiving a selection of a feature from a plurality of features displayed in a first web page; and identifying the feature in a linkage table associated with a first application and a second application, wherein the linkage table comprises a link to first information and a link to second information, wherein the first information describes the feature for the first application and the second information describes the feature for the second application. Thus, the combination of cited references does not teach or suggest these limitations”]. 
Examiner respectfully disagrees. Please refer to cited paragraphs from SPEETER and NI as cited regarding the rejection of claim 1. For example, SPEETER in par. 0029 recites “selecting the components to be included in the comparison, retrieving component blueprints for the selected components, and comparing the selected components according to the retrieved component blueprints. Using the retereived blueprints, the system selects a first element from a retrieved component blueprint associated with a given component, selects a second element from a retrieved component blueprint associated with a different component from the previously selected element, and compares the first element and the second element. The process of comparing elements may be repeated for all the elements in the retrieved blueprints, or for any subset of elements”.  
Furthermore, NI discloses identifying the feature in a linkage table associated with a first application and a second application, wherein the linkage table comprises a link to first information and a link to second information: “In step S110, the plurality of design features of the current version and the previous version of the 3D part C1 are sequentially compared, and then step S120 is performed. Please refer to FIG. 3 together. FIG. 3 is a list of feature libraries of the current version and the previous version of the 3D part C1 of the embodiment. In this case, the previous version The 3D part C1 includes 
Moreover, although OZDEMIR as a previous primary reference is not cited this time, OZDEMIR fig. 9 clearly discloses a linkage table with features (objects) in the first column and the linkage table comprises a link to first information describing the feature for the first application (1st Catalog File Link in the 1st Deployment column), and a link to second information wherein the second information describes the feature for the second application (2nd Catalog File Link in the 2nd Deployment column).
Thus, SPEETER and NI adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20160055196A1
2014-04-15
Methods and systems for improved document comparison
US20100223260A1
2010-03-15
Web server for multi-version web documents
US20130275943A1
2012-04-11
Determining interface differences between different versions of an operating system
US20160098340A1
2015-12-11
Method and system for comparing different versions of a cloud based application in a production environment using segregated backend systems
US20160132325A1
2015-05-06
Visualizing a congruency of versions of an application across phases of a release pipeline
US20110296380A1
2010-12-17
Methods and systems for presenting different versions of an application
US20130097585A1
2011-10-14
Profile based version comparison
US20150154164A1
2015-02-11
System for comparison and merging of versions in edited websites and interactive applications
US20120297365A1
2011-05-17
Document serialization and comparison via object model


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174